Citation Nr: 0727691	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  99-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) which denied the above claim.

This matter was previously before the Board in September 
2003, at which time the case was remanded for additional 
development. It is now returned to the Board for appellate 
review.


FINDING OF FACT

The veteran's diagnosis of PTSD is not based on any verified, 
credible stressor from his period of active service, and was 
not caused or aggravated by any incident of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The veteran was notified of the information 
necessary to substantiate his service connection claim. The 
RO sent the veteran letters in January 1998, March 2004, 
January 2005, and July 2005 in which he was informed of what 
was required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that she identified as being helpful to 
his claim. He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO. The RO provided him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.

Since the veteran's claim for service connection for PTSD was 
denied by the RO and is being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue. See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim. The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran 
underwent VA examinations in April 1973, April 1996, and 
March 1998.   He has been diagnosed with PTSD, but the 
diagnosis is not based on any verified, credible stressor 
from his period of active service. Obtaining an additional 
medical opinion would not result in a more favorable result 
for the veteran, or be of assistance to this inquiry, as 
there is no possibility that an additional diagnosis would 
serve to verify the asserted stressors. Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion. Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO. Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006). 

Service connection for a psychosis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006). In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). 
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) shows that his military 
occupational specialty was in laundry service with the 264th 
Transportation Company. He had a tour of duty in the Republic 
of Vietnam from December 1968 to February 1970. Additionally, 
his service personnel records reveal that while in Vietnam he 
also served with the 387th Transportation Company, and had 
duty as a longshoreman, cargo checker, and winch operator.

The veteran's available service medical records are negative 
of any finding associated with a psychiatric disorder, to 
include PTSD, during his period of active service.

A VA psychiatric examination report dated in August 1973 
reveals that the veteran reported that during the last ten 
days of his service in Vietnam, he had been assigned to the 
delivery of munitions to the front lines and that he had 
become nervous fearing he would be injured or killed at the 
time his transfer from Vietnam was imminent. He described a 
marked change in his personality since early 1971. The 
diagnosis was conversion type hysterical neurosis.

VA outpatient treatment records dated from November 1980 to 
November 1984 show that the veteran received intermittent 
treatment for symptoms associated with undifferentiated type 
schizophrenia.

A private medical record from J. R. Fumero, M.D., dated in 
August 1981 shows that the veteran's wife described that the 
veteran's behavior changed following his discharge from 
service in that he exhibited an emotional crisis similar to a 
psychotic outbreak.  The diagnosis was undifferentiated type 
schizophrenia.

A VA examination report dated in April 1996 shows that the 
veteran described a stressful event in service as set forth 
above and continued symptoms of anxiety.  The diagnosis was 
schizophrenia by history. The examiner concluded that it had 
been the unanimous impression of the examining board that 
there was no evidence in history or mental exploration for a 
diagnosis of PTSD.

VA outpatient treatment records dated from February 1997 to 
June 1997 show that the veteran was treated intermittently 
for questionable PTSD and depression with psychotic features.

In a letter from the veteran dated in March 1997, the veteran 
added that he had also experienced a stressful event when his 
best friend was killed when he had gone to his regular 
leisure place in downtown Vietnam, and that only his dog tags 
had been recovered. He also described an incident where a 
close relative had been killed in Vietnam; where he had been 
guarding a gasoline tank and fearing for his life; and that 
mortar fire had struck a radio tower while he had been 
guarding it.

A VA examination report dated in February 1998 shows that the 
veteran reported that his brother-in-law had been killed in 
Vietnam, and then he had to go to Vietnam causing him to be 
afraid for his life. He also described additional stressful 
events as set forth above. The diagnosis was PTSD, depression 
with psychotic features, and intermittent explosive disorder.

A private psychiatric report dated in July 2001 shows that 
reported experiencing stressors while in Vietnam, to include 
the incident where his friend had been blown up and having 
been placed on guard duty with five days remaining on his 
tour in Vietnam with mortars exploding in close proximity. 
The diagnosis was PTSD with depressive traits.

VA outpatient treatment records dated from November 2004 to 
January 2005 shows that the veteran continued to receive 
intermittent treatment for symptoms associated with PTSD.

A letter from the veteran's spouse dated in April 2005 shows 
that the veteran was said to have experienced symptoms 
associated with his PTSD ever since his return from service 
in Vietnam. She also indicated that the veteran could not 
recall places or dates of his experiences in Vietnam.

A private psychiatric report from R. H. Miguez, M.D., dated 
in April 2005 shows that the veteran reported stressors as 
set forth above. In addition, he described that while on 
active duty in Vietnam, he had gone to a hospital on more 
than one occasion and had seen dead soldiers lying on the 
floor and cadavers that were mutilated. He asserted that 
these events resulted in his current symptoms. The examiner 
concluded that the veteran met the criteria for a diagnosis 
of PTSD that was service connected.

In May 2006, the U.S. Armed Services Center for Unit Records 
Research (CURR) responded to VA's request for verification of 
the veteran's stressors, by indicating that the history 
reports of the 264th Transportation Company revealed that the 
company did not engage in any direct combat missions during 
1970. While the unit was alerted and required to occupy 
defensive positions on the units perimeter, the history did 
not report any casualties or a radio tower being mortared.

While the veteran has been diagnosed with PTSD, the stressful 
events which the veteran described have not been 
substantiated, and in some instances, have been contradicted 
by the record.

The veteran has not been able to provide specific information 
as to names, dates, and places of the occurrence of his 
stressors with regard to his friends or family having 
allegedly been killed. Moreover, the veteran's service 
personnel records demonstrated that his tour in Vietnam 
included duty with the laundry service, and as a 
longshoreman, cargo checker, and winch operator. There has 
been no evidence of record to verify that the veteran 
experienced a stressful event in conjunction with such 
activity. The CURR established that the veteran's unit had 
not engaged in any direct combat missions, had not reported 
any sustained casualties or a radio tower being mortared.

The veteran, who did not serve in combat and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided stressors that 
have been verified or are otherwise verifiable.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 

Apart from the fact that the diagnoses of PTSD are clearly 
based upon the veteran's account, the veteran's rendition of 
in-service events is unsubstantiated by the record, and the 
diagnoses are therefore without factual foundation. Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran). 

The veteran asserts that he has PTSD which was the result of 
the in-service stressful experiences. However, his self-
report, along with those contained in the lay statements of 
record, as to his having PTSD that was manifested as a result 
of his period of active service is not competent medical 
evidence. As laypersons, they have not shown that they are 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. Cromley v. Brown, 7 Vet. App. 
376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The service medical records are devoid of any indication of 
PTSD, there is no current PTSD disability based upon 
verifiable stressors, and thus there can be no nexus between 
a current disability and service. As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion. Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's has PTSD that is related to his 
period of active service. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the veteran's 
claim. There is insufficient evidence supporting the 
veteran's account of claimed stressors. Because the medical 
evidence diagnosing PTSD is not based on verified stressors, 
the diagnosis has no factual support and the appeal must be 
denied.  



ORDER

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


